                            1 Frederick M. Heiser, Bar No. 232582
                              KLINEDINST PC
                            2 2 Park Plaza, Suite 1250
                              Irvine, California 92614
                            3 (714) 542-1800/FAX (714) 542-3592
                              fheiser@klinedinstlaw.com
                            4
                              Emily J. Atherton, Bar No. 239837
                            5 KLINEDINST PC
                              777 S. Figueroa Street, Suite 2800
                            6 Los Angeles, California 90017
                              (213) 406-1100/FAX (213) 406-1101
                            7 eatherton@klinedinstlaw.com
                            8 Attorneys for Defendant CORE & MAIN, LP
                            9
                           10
                                                    UNITED STATES DISTRICT COURT
                           11
                                                  CENTRAL DISTRICT OF CALIFORNIA
                           12
2 PARK PLAZA, SUITE 1250
IRVINE, CALIFORNIA 92614




                           13
      KLINEDINST PC




                              MISSION SPRINGS WATER                           Case No. 5:20-cv-00332 TJH (KKx)
                           14 DISTRICT, a county water district and
                              public agency of the State of California,       [PROPOSED] ORDER RE
                           15                                                 STIPULATION TO REVISE JOINT
                                           Plaintiff,                         SCHEDULING REPORT DATES
                           16
                                    v.
                           17
                              MASTER METER, INC., a Texas
                           18 Corporation; and CORE & MAIN, a
                              California Limited Partnership, and
                           19 DOES 1 through 10, inclusive,
                           20              Defendants.                        Judge:        Hon. Terry J. Hatter, Jr.
                                                                              Trial Date:   August 16, 2021
                           21
                                ///
                           22
                                ///
                           23
                                ///
                           24
                                ///
                           25
                                ///
                           26
                                ///
                           27
                                ///
                           28
                                                                          1
                                      [PROPOSED] ORDER RE STIPULATION TO REVISE JOINT SCHEDULING REPORT DATES
                            1        Pursuant to the Stipulation to Revise Joint Scheduling Report Dates
                            2 [Document 29], the Court hereby orders that:
                            3        (1)   The trial date currently set for August 16, 2021 is vacated. The trial
                            4 date is continued by a minimum of six (6) months and is now set for
                            5 ___________________, 2022.
                            6        (2)   The Final Pre-Trial Conference currently set for June 21, 2021 is
                            7 vacated. The Final Pre-Trial Conference is continued to
                            8 ______________________, 2022.
                            9        (3)   All other dates will be according to the following timeline:
                           10                                                 16 weeks before the
                           11                                                    Final Pretrial
                                   Fact Discovery                            Conference (“FPTC”)
                                   Cut-Off
                           12
2 PARK PLAZA, SUITE 1250
IRVINE, CALIFORNIA 92614




                           13
      KLINEDINST PC




                                   Last Day to Serve Initial                 14 weeks before the
                           14      Expert Disclosure                               FPTC
                           15
                                   Last Day to Serve                         12 weeks before the
                           16      Rebuttal Expert Reports                         FPTC
                           17
                           18      Last Day to Conduct                        9 weeks before the
                                   Settlement Proceedings                          FPTC
                           19
                                   Expert Discovery Cut-                      8 weeks before the
                           20                                                      FPTC
                                   Off
                           21
                                   Last Day to file                           7 weeks before the
                           22      Dispositive and Non-                            FPTC
                           23      Dispositive Motions
                                   (except motions in
                           24      limine and other trial
                           25      motions)

                           26      Last Day to File Daubert                   7 weeks before the
                                   Motions                                         FPTC
                           27
                           28
                                                                        2
                                     [PROPOSED] ORDER RE STIPULATION TO REVISE JOINT SCHEDULING REPORT DATES
                            1          Last Day to File
                                       Motions in Limine                        4 weeks before the
                            2          (other than Daubert                           FPTC
                            3          Motions)

                            4
                                         IT IS SO ORDERED.
                            5
                            6
                                Dated:                                  __________________________________
                            7                                           HONORABLE TERRY J. HATTER, JR
                            8
                                19330437.1
                            9
                           10
                           11
                           12
2 PARK PLAZA, SUITE 1250
IRVINE, CALIFORNIA 92614




                           13
      KLINEDINST PC




                           14
                           15
                           16
                           17
                           18
                           19
                           20
                           21
                           22
                           23
                           24
                           25
                           26
                           27
                           28
                                                                           3
                                         [PROPOSED] ORDER RE STIPULATION TO REVISE JOINT SCHEDULING REPORT DATES
